United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
DEPARTMENT OF THE NAVY, HUMAN
RESOURCES OFFICE, Camp Pendleton, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1739
Issued: May 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2014 appellant filed a timely appeal from a July 2, 2014 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant established a recurrence of disability on March 25, 2014
due to the accepted February 23, 2010 occupational injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence after the issuance of the July 2, 2014 decision. The Board
lacks jurisdiction to review evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On February 23, 2010 appellant, then a 59-year-old military pay technician, filed a
traumatic injury claim (Form CA-1) alleging a right knee fracture as a result of tripping over a
parking divider in a parking lot at the employing establishment. On August 11, 2010 OWCP
accepted her claim for a contusion of the right knee.
In a report dated October 26, 2010, Dr. Norman Kane, a Board-certified orthopedic
surgeon, diagnosed appellant with right knee advanced medial compartment osteoarthritis with
tearing and extrusion of the medial meniscus; a vertical tear of the posterior horn of the medial
meniscus; and moderate patellofemoral chondromalacia. He noted that she was working and that
she wanted to wait for another steroid injection to her right knee. Dr. Kane released appellant to
work without restrictions in a form dated August 24, 2010. On December 21, 2010 appellant
underwent a steroid injection.
In a diagnostic report dated May 8, 2010, Dr. Gregory Nicpon, a Board-certified
radiologist, interpreted the results of a magnetic resonance imaging (MRI) scan of appellant’s
right knee. He stated an impression of advanced medial compartment osteoarthritis with tearing
and medial extrusion of the medial meniscus, with a vertical tear running through the posterior
horn; moderate patellofemoral chondromalacia; a one centimeter calcified body in the anterior
notch; and a small joint effusion.
On January 21, 2011 Dr. Kane stated that steroid injection created a good response in the
right knee, but that appellant’s symptoms had increased. Appellant had developed enough pain
and discomfort to proceed with an arthroscopic surgical procedure, which he recommended.
By letter dated February 3, 2011, OWCP denied appellant’s request for authorization for
right knee arthroscopic surgery, finding that the evidence on file did not establish that her right
knee condition was causally related to the employment incident of February 23, 2010.
In a report dated February 18, 2011, Dr. Kane stated:
“I did receive a report indicating that arthroscopic evaluation was not certified.
“As you recall, when I began evaluating this [appellant], which was over one year
ago, on May 28, 2010 she had an MRI scan, which reveals tearing and extrusion
of the medial meniscus with a vertical tear running through the posterior horn.
For over one year I have been encouraging [her] to have a surgical procedure but
she declined this offer. However, [appellant’s] symptoms have now reached the
point that she can no longer live with them, and for this reason she has elected to
undergo surgery of this nature....
“It is essentially medical malpractice to deny [appellant] the option of undergoing
an arthroscopic meniscectomy and chondroplasty. Hopefully, authorization will
be received expeditiously for [her] to undergo treatment of this nature.
[Appellant] will continue her regular duties.”
He again requested authorization for an arthroscopic procedure in a note dated April 8, 2011.
2

By letter dated April 15, 2011, OWCP rejected appellant’s request for an arthroscopic
meniscectomy. It stated that it had examined the MRI scan results dated May 8, 2010, but that it
required medical evidence explaining the relationship between appellant’s preexisting
osteoarthritic and degenerate meniscus conditions and the February 23, 2010 employment injury.
On April 19, 2011 Dr. Kane responded to OWCP’s April 15, 2011 letter. He stated that
appellant did have preexisting degenerate osteoarthritic changes of the joint, but that her
meniscal tear was caused by the injury of February 23, 2010. Dr. Kane noted that the need for
surgical intervention was the accepted injury and the resulting condition.
On May 19, 2011 OWCP authorized a right knee arthroscopy.
In a statement of accepted facts dated June 9, 2011 prepared for a nurse intervention,
OWCP stated that appellant’s accepted conditions included a right knee contusion and a medial
meniscus tear.
On June 14, 2011 Dr. Kane stated that appellant would be temporarily totally disabled
from June 24 through July 1, 2011, but could perform her usual duties from June 14
through 23, 2011.
In an operative report dated June 24, 2011, Dr. Kane described the procedures of a right
knee examination under anesthesia, an athrthoscopic patellar chondroplasty, a resection of the
tear of the midsubstance of the medial meniscus, a resection of the tear and fraying of the
midsubstance of the lateral meniscus, and a reactive synovectomy. There were no complications.
On July 1, 2011 Dr. Kane noted that appellant would be temporarily totally disabled from
that date until July 15, 2011. On July 15, 2011 he extended the period she would be temporarily
totally disabled until July 29, 2011. Dr. Kane noted that appellant still had a mild antalgic gait
pattern, but that the wound on her right knee was well healed. He diagnosed her with a status
post right knee partial medial and partial lateral meniscectomy.
On July 29, 2011 Dr. Kane again extended appellant’s temporary total disability from
July 27 through August 7, 2011. He noted that she could return to her usual duties on August 8
through 26, 2011.
In a report dated July 29, 2011, Dr. Kane noted that it had been five weeks since
appellant’s surgery and that she did not have the “spring back” in her leg yet. He noted that she
was walking with a mild antalgic gait pattern and had completed her therapy program.
On August 26, 2011 Dr. Kane stated that appellant was still having some pain and
discomfort along the medial joint line of her right knee and that she was having a hard time
working. He further noted that she could perform her usual duties from August 26 through
September 15, 2011.
In a report dated September 16, 2011, Dr. Kane stated that appellant was still having pain
and discomfort with significant loss of articular cartilage in the medial compartment of her right
knee. He stated that he would request authorization for a leg brace. Dr. Kane further noted that
appellant could perform her usual duties from September 16 through October 7, 2011.
3

On October 7, 2011 Dr. Kane noted that appellant still had pain and discomfort in her
right knee. He stated that she could walk, but not for long distances, and that she could not kneel
or squat. On October 28, 2011 Dr. Kane injected appellant’s right knee with Synvisc One, which
had previously been approved by OWCP. He further noted that she could perform her usual
duties from October 28 through November 18, 2011.
In a report dated November 18, 2011, Dr. Kane stated that appellant had a good response
to the injection on October 28, 2011. He noted that she was still limping slightly, but that her
range of motion had increased.
On December 23, 2011 Dr. Kane noted that appellant was walking reasonably well, but
that there was some tenderness in the medial joint line.
In a report dated February 2, 2012, Dr. Kane stated that appellant told him her right knee
condition was doing well because she was not working. Appellant explained that when she was
at work, she had to get up and down regularly, and that she has not had to do that recently.
Dr. Kane continued to state that she could perform her regular duties.
On March 15, 2012 Dr. Kane noted that appellant’s range of motion had increased and
that she was doing reasonably well. He stated that she was a candidate for a medial
unicompartment arthroplasty, but that she did not want to have surgery at the moment.
In a report dated July 16, 2012, Dr. Kane noted that appellant was aware that she had
significant degenerative changes of the medial joint line of her right knee and was postponing
further treatment until her condition worsened. He stated that she was walking and working.
Dr. Kane noted that appellant was temporarily partially disabled from July 16 through 17, 2012,
with restrictions of lifting no more than 20 pounds. In another report dated September 18, 2012,
he stated that she could result her usual and customary duties on that date.
On March 1, 2013 Dr. Kane stated that appellant still had pain and discomfort in her right
knee and wished to undergo a medial unicompartmental arthroplasty.
By letter dated March 11, 2013, OWCP denied appellant’s request for authorization for
medial unicompartmental arthroplasty. It stated that the medical reports of record did not
contain significant findings or diagnostic test results to demonstrate a change in her condition
such as to warrant surgery.
In a report dated April 12, 2013, Dr. Kane stated that appellant’s symptoms had
progressed such that she was having difficulty with any weight bearing, kneeling, squatting, or
climbing. He reported that her range of motion had decreased.
On May 20, 2013 Dr. Kane responded to OWCP’s denial of March 11, 2013. He noted:
“[Appellant] has complete loss of articular cartilage of the medial surface of the
tibial plateau. She has continued with a conservative approach, but she has
reached the point that she can no longer live with the pain and discomfort in her
right knee, so authorization was requested to perform a medial unicompartmental

4

arthroplasty. [Appellant] has failed an arthroscopic evaluation, steroid injections,
Synvisc injections, and extensive physical therapy.”
He continued to submit reports in support of authorization of this procedure through
March 4, 2014.
In a note dated March 25, 2014, Dr. Kane stated that appellant was temporarily totally
disabled from March 25 through April 22, 2014 pending authorization for surgery. Appellant
submitted claims for compensation for leave without pay from March 25 through April 18, 2014.
By letter dated April 22, 2014, OWCP informed appellant that it considered her claims
for compensation for leave without pay as a claim for recurrence due to her employment-related
condition. It stated that the evidence received in support of her continuing disability, the note
dated March 25, 2014, was insufficient to support her claim for recurrence because it lacked
sufficient objective findings and rationale that would support temporary total disability. OWCP
asked that appellant submit additional medical evidence and to respond to its inquiries.
On April 28, 2014 appellant responded to OWCP’s inquiries. She stated that it was an
ongoing recurrence due to walking up and down at work. Appellant noted that she never had any
trouble with her knee until she fell and that her knee continued to worsen.
Appellant submitted progress reports from Dr. Kane dated March 25 and April 22, 2014,
which noted that her symptoms were getting worse. Dr. Kane stated in his report of March 25,
2014 that he was going to take her out of work and noted that her range of motion had decreased.
In his report of April 22, 2014, he noted that appellant remained temporarily totally disabled and
that when surgery was performed she could return to her normal vocation. Dr. Kane submitted a
form noting that she was temporarily totally disabled from April 22 through May 20, 2014,
without elaboration.
By decision dated July 2, 2014, OWCP denied appellant’s claim for recurrence. It found
that she had not submitted a rationalized medical opinion providing objective findings and
rationale that would support a material worsening of her claim. OWCP further noted that
appellant had not provided a response to the question of whether she had sustained any injuries
on or off duty since her original injury. It listed her accepted conditions as a contusion of the
right knee, a tear of the medial meniscus of the right knee, and an old bucket handle tear of the
medial meniscus of the right knee.
LEGAL PRECEDENT
Under FECA,3 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.4 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment

3

Supra note 1.

4

See Prince E. Wallace, 52 ECAB 357, 358 (2001).

5

injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.5
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.6 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations.7
OWCP’s procedures correspondingly state that a recurrence of disability includes a work
stoppage caused by a spontaneous material change in the medical condition demonstrated by
objective findings. That change must result from a previous injury or occupational illness rather
than an intervening injury or new exposure to factors causing the original illness. It does not
include a condition that results from a new injury, even if it involves the same part of the body
previously injured.8
An employee who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable, and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury. This burden of proof requires that a claimant furnish medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that, for each period of disability claimed, the disabling condition is causally related to
the employment injury and supports that conclusion with medical reasoning.9 Where no such
rationale is present, the medical evidence is of diminished probative value.10
ANALYSIS
OWCP accepted appellant’s claim for a contusion of the right knee, a tear of the medial
meniscus of the right knee, and an old bucket handle tear of the medial meniscus of the right
knee. Appellant returned to full duty on August 8, 2011 and continued working until March 25,
2014, when she claimed to be temporarily totally disabled from work. The Board finds that she
did not submit sufficient rationalized medical evidence, supported by objective findings and

5

Cheryl L. Decavitch, 50 ECAB 397, 401 n.5 (1999); Maxine J. Sanders, 46 ECAB 835, 840 (1995).

6

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525, 531 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a
medical condition as a documented need for medical treatment after release from treatment for the accepted
condition).
7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(5) (October 2009).

9

Ronald A. Eldridge, 53 ECAB 218, 221 (2001).

10

Mary A. Ceglia, Docket No. 04-113 (issued July 22, 2004).

6

rationale, to establish that her present disability was causally related to her accepted injury.11 For
this reason, appellant has not met her burden of proof.
Appellant did not allege a change in the nature and extent of light-duty job requirements,
because she had returned to full duty. She attributed her recurrence of disability to a change in
the nature and extent of her employment-related condition. Appellant must provide medical
evidence to establish that she became disabled due to an exacerbation of her accepted workrelated conditions.12
In support of her claim for recurrence on March 25, 2014, appellant submitted reports
from Dr. Kane. In a note dated March 25, 2014, Dr. Kane stated that she was temporarily totally
disabled from March 25 through April 22, 2014 pending authorization for surgery. He stated in
his report of March 25, 2014, that he was going to take appellant out of work and noted that her
range of motion had decreased. In his report of April 22, 2014, Dr. Kane noted that she
remained temporarily totally disabled and that when surgery was performed she could return to
her normal work. He submitted a form noting that she was temporarily totally disabled from
April 22 through May 20, 2014, without elaboration. These reports did not provide a
rationalized medical opinion addressing specific dates of disability, explaining how the
progression of appellant’s condition was causally related to the original work injury of 2010, or
why it was now totally disabling.
A physician’s opinion on causal relationship between a claimant’s disability and an
employment injury is not dispositive simply because it is rendered by a physician. To be of
probative value, the physician must provide rationale for the opinion reached.13 Without medical
reasoning showing that the conclusion reached is sound, logical, and rational, the opinion of
Dr. Kane is of diminished probative value.14
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable, and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

See T.M., Docket No. 06-440 (issued August 7, 2006).

12

See Jackie D. West, 54 ECAB 158, 160-61 (2002).

13

Thaddeus J. Spevack, 53 ECAB 474 (2002).

14

See E.A., 58 ECAB 677 (2007).

15

See Ronald C. Hand, 49 ECAB 113 (1997).

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability on March 25, 2014 causally related to the accepted work injury of
February 23, 2010.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2014 decision of the Office of Workers’
Compensation programs is affirmed.
Issued: May 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

